DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09/09/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretations - 35 USC § 112 ¶ (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;  
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and  
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: computing unit in claim 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumoto et al. (US 20100195114, hereinafter Mitsumoto) in view of Holz  (US 20130182897, hereinafter Holz).  
Regarding Claim 1, Mitsumoto discloses a three-dimensional shape measuring ([0013], FIG. 2; [0136], FIG. 11) method comprising: 
projecting a first grid pattern based on a first light and a second grid pattern based on a second light onto a target object ([0137], FIG. 11, a first  optical pattern-non-emitted region 16 onto which a uniform illumination is emitted; and second optical pattern-emitted region 14 onto which the optical pattern is projected with a sine wave illumination; [0147], forming the optical pattern projected onto the optical pattern-emitted region 14 and allows passage of the uniform illumination emitted onto the optical pattern-non-emitted region 16), the first light and the second light being lights of two colors included in three primary colors of light ([0072] , FIG. 1, the projector unit 20 includes a light source 22 such as a halogen lamp or a xenon lamp, a projector lens 24 such as a macro lens, a pattern generator 26 which gives a pattern to the light emitted from the light source 22, and an optical separation unit 28 which allows light to pass through or blocks light so as to make clear a boundary between an optical pattern-non-emitted region 16 and an optical pattern-emitted region 14 to which an optical pattern is emitted.) 
picking up, by a three-color camera, an image of the first grid pattern and the second grid pattern projected on the target object, and acquiring a first picked-up image based on the first light and a second picked-up image based on the second light ([0137], FIG. 11, S1, the second line sensor 38 images the optical pattern-non-emitted region 16 onto which a uniform illumination is emitted; and in S2, the first line sensor 36 images the optical pattern-emitted region 14 onto which the optical pattern is projected with a sine wave illumination; [0154], FIG. 12, Green Line represents a CCD for detecting brightness of green color, Red Line represents a CCD for detecting brightness of red color, Blue Line represents a CCD for detecting brightness of blue color); and 
performing a phase analysis of a grid image with respect to at least one of the first picked-up image and the second picked-up image ([0140] FIG. 11, S4, S5, calculate  how much the phase of the optical pattern is shifted by performing fringe analysis as shown in the equation 5 to the equation 7 using Hilbert conversion and  PLL (Phase Locked Loop) and the like are used to remove phase noise and perform phase unwrapping) and calculating height information of the target object ([0141], FIG. 11,  S6, S7, the phase of the projected optical pattern is associated with the three-dimensional coordinate based on parameters and a phase obtained in advance during calibration performed before measurement and an intersecting coordinate between the target object and a three-dimensional coordinate is obtained, namely, the height of the measured three-dimensional shape is obtained (distance measuring)). 
Mitsumoto does not explicitly disclose that the first grid pattern and the second grid pattern the intersection of the first and second grid.
Holz teaches from the same field of endeavor the first grid pattern and the second grid pattern the intersection of the first and second grid ( [0108] In an embodiment such as system 1600 of FIG. 16, shadows created by different light sources overlap, depending on where the object is placed relative to the light source; [0110], FIG. 18  )
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of intersection of the first and second grid as taught by Holz ([0108) into the imaging system of Mitsumoto since an umbra region will be darker than a penumbra region; contrast-based analysis can be used to detect these transitions  (Holz, [0109]) resulting in the predictable result of improving  quality of the image in reliable manner.
Regarding Claim 2, Mitsumoto in view of Holz  discloses the three-dimensional shape measuring method according to claim 1, wherein the first grid pattern and the second grid pattern are projected by a three-color separation projector ([0072] , FIG. 1, the projector unit 20 includes a light source 22 such as a halogen lamp or a xenon lamp, a projector lens 24 such as a macro lens, a pattern generator 26 which gives a pattern to the light emitted from the light source 22, and an optical separation unit 28 which allows light to pass through or blocks light so as to make clear a boundary between an optical pattern-non-emitted region 16 and an optical pattern-emitted region 14 to which an optical pattern is emitted; [0198],   filter for any one of the colors of red, green, and blue may be used as the first line sensor, and a line sensor for one of the colors of red, green, and blue that is the same color as the color of the filter may be used as the second line sensor).
Regarding Claim 4, Mitsumoto in view of Holz  discloses the three-dimensional shape measuring method according to claim 1, wherein the three-color camera has a three-panel image pickup element  ([0137], FIG. 11, S1, the second line sensor 38 images the optical pattern-non-emitted region 16 onto which a uniform illumination is emitted; and in S2, the first line sensor 36 images the optical pattern-emitted region 14 onto which the optical pattern is projected with a sine wave illumination; [0154], FIG. 12, Green Line represents a CCD for detecting brightness of green color, Red Line represents a CCD for detecting brightness of red color, Blue Line represents a CCD for detecting brightness of blue color);
Regarding Claim 5, Mitsumoto in view of Holz  discloses the three-dimensional shape measuring method according to claim 1, wherein the calculating the height information of the target object includes:  calculating a correlativity between a luminance value in the first picked-up image and the first grid pattern and a correlativity between a luminance value in the second picked-up image and the second grid pattern;  comparing the two correlativities that are calculated; and performing the phase analysis, using the picked-up image having the higher correlativity ([0140] FIG. 11, S4, S5, calculate  how much the phase of the optical pattern is shifted by performing fringe analysis as shown in the equation 5 to the equation 7 using Hilbert conversion and  PLL (Phase Locked Loop) and the like are used to remove phase noise and perform phase unwrapping; [0141], FIG. 11,  S6, S7, the phase of the projected optical pattern is associated with the three-dimensional coordinate based on parameters and a phase obtained in advance during calibration performed before measurement and an intersecting coordinate between the target object and a three-dimensional coordinate is obtained, namely, the height of the measured three-dimensional shape is obtained (distance measuring)). 
Regarding Claim 7, Apparatus claim 7 of using the corresponding method claimed in claim 1, and  the rejections of which are incorporated herein for the same reasons of obviousness as used above. 







Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsumoto et al. (US 20100195114, hereinafter Mitsumoto) in view of Holz  (US 20130182897, hereinafter Holz) and VAN BOMMEL et al. (US 20210195148, hereinafter VAN BOMMEL)
Regarding Claim 3, Mitsumoto in view of Holz  discloses the three-dimensional shape measuring method according to claim 2 but does not explicitly disclose wherein the three-color separation projector is a three-panel projector.
VAN BOMMEL teaches from the same field of endeavor three-color separation projector is a three-panel projector ([0007] illuminating one or more light modulators with very bright red, green, and blue light sources and is filtered to create red, green, and blue components; [0009] Some other types of light modulators are micro-electro-mechanical system (MEMS) devices, such as the digital light processor (DLP™) made by Texas Instruments, where an array of micro-mirrors rapidly reflect red, green, and blue light components onto a screen).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of intersection of the first and second grid as taught by VAN BOMMEL ([0009]) into the imaging system of Mitsumoto so as to provide more efficient light source consists of red, green, and blue LEDs, since no filtering is required and all the light generated is used to create the gamut of colors in the displayed image (VAN BOMMEL, [0007]).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL D FEREJA/Examiner, Art Unit 2487